Title: To George Washington from James McHenry, 10 January 1799
From: McHenry, James
To: Washington, George



Dear Sir
War Department 10 Jany 1799

I received this morning your letter of the 6th Inst.
I was very certain you had made a short estimate of your expenses when you thought two months pay would cover them. I

have therefore directed the month of October to be added and the amount Dolls. 523 20/100 to be remitted you in the usual manner which I hope you will receive. This I presume will about face your expences.
The letters adviseing the gentlemen whose appointments have been concurred in by the Senate will go to them to-morrow. I only received the list the evening of the day before yesterday. The greatest number of the nominations for the Infantry officers from Virginia have been post-poned by the Senate, ’till the arrival of the Senators from that State. Gibbs was so strongly objected to by the Massachusetts representatives and senators, that his name was not sent in.
One printed copy of the regulations for the uniforms of the army will accompany the notice to each officer of his appointment for his government. Inclosed are copies of the regulations and letter.
The Cavalry officers including those from Virginia have been all concurred in, except Hite, whose name was left out of the nominations. He and his connections who live in a very federal part of the country are stated to be antigovernmental and Jacobins, and that his appointment would excite great disgust. I am Dear Sir Yours most truely & sincerely

James McHenry

